NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 12-4012
                                   _____________

                                    AI MIN LIN,

                                               Petitioner

                                          v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA
                           ______________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A073-577-407)
                    Immigration Judge: Honorable Annie S. Garcy
                                  ______________

                     Submitted Under Third Circuit LAR 34.1(a)
                               On November 8, 2013
                                 ______________

        Before: GREENAWAY, JR., VANASKIE, and ROTH, Circuit Judges.

                             (Opinion Filed: July 3, 2014)

                                  ______________

                                     OPINION
                                  ______________


GREENAWAY, JR., Circuit Judge.

      Ai Min Lin (“Lin”) seeks review of the September 26, 2012 final order rendered

by the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ
Garcy”) order that Lin be removed to China, and denying Lin’s application for asylum,

withholding of removal, and protection under the United Nations Convention Against

Torture (“CAT”). For the reasons that follow, we will deny her petition for review.

I.        Factual Background

          Lin is a native and citizen of the People’s Republic of China, whose home village

is Gongyu, located in Guantou Township in the Fujian Province. Lin entered the United

States in 1992 without proper documentation. During her extended and unlawful stay,

she married Zheng Yong Hua, a Chinese citizen, in New York in 2007. Lin and her

husband have three children, two girls and one boy, all of whom were born in the United

States.

          In 1997, Lin was placed into removal proceedings before the Newark Immigration

Court. Seeking relief from removal, Lin sought asylum, withholding of removal, and

CAT protection. She withdrew her application in 1998 upon accepting a grant of

voluntary departure. However, Lin did not voluntarily depart the United States, as was

required by the grant of voluntary departure. Instead, in 2006, she filed a motion to

reopen requesting yet another opportunity to seek asylum based on a claim of past

persecution and a fear of future persecution in China for having violated China’s family

planning policy. An immigration judge (“IJ Dogin”) granted Lin’s motion to reopen in

2007. Lin filed an amended application seeking asylum, withholding of removal, and

CAT protection with the immigration court on March 29, 2007.

          On June 27, 2007, IJ Dogin denied Lin’s applications seeking relief and
                                               2
protection. Specifically, IJ Dogin found her claim of past persecution to be

unsubstantiated by the record and her claim of fear of future persecution to be

contradicted by determinations made in prior BIA decisions. On appeal, the BIA

sustained IJ Dogin’s determination regarding the past persecution claim, but remanded

for reconsideration of Lin’s fear of future persecution claim. The BIA also found that IJ

Dogin “failed to adequately consider [Lin’s] objective evidence . . . in light of the Third

Circuit’s recent decision,” Zheng v. Att’y Gen., 549 F.3d 260, 265-69 (3d Cir. 2008)

(recognizing that the BIA has a duty to explicitly consider all evidence of country

conditions in the record that materially bear on an asylum applicant’s claim). (App.

1868.) While not believing that the documents Lin submitted necessarily spoke to the

current country conditions (which would thereby implicate Zheng), the BIA found,

nonetheless, that “remand of proceedings [was] warranted.” Id.

       On remand, Lin filed additional documentation and testified in support of her

claim of fear of future persecution. Lin testified that she fears forcible sterilization

because of her violation of the family planning policy requiring a person with one son to

be sterilized.

       Following a hearing, IJ Garcy denied all relief, finding that Lin failed to

demonstrate that she held a well-founded fear of future persecution. While IJ Garcy

found Lin to be credible, and applauded her efforts to authenticate documents from

China, she ruled that Lin failed to show that her fear of sterilization was objectively

reasonable because the documentary evidence of record was insufficient to meet her
                                               3
burden. (App. 18.) Specifically, IJ Garcy found Lin’s evidence regarding the family

planning policy in her local township not to be entitled to much weight in considering a

change in country conditions. The documents from the village committee and township

family planning office had not been authenticated, nor were there other traditional

markers of credibility, such as signatures of officials who might speak to their

authenticity. All Lin provided was an affidavit from her mother certifying that she had

collected those documents from the town officials.

       On September 26, 2012, the BIA affirmed IJ Garcy’s decision, and issued a final

order dismissing her appeal. The BIA found that IJ Garcy properly reviewed the

voluminous record and duly considered the evidence particular to Lin’s case, including

documents submitted from China. The BIA also affirmed IJ Garcy’s strong reliance on

publications issued by the Department of State, including the 2007 United States

Department of State Profile of Asylum Claims and Country Conditions for China (“2007

Profile”). The BIA agreed with IJ Garcy’s conclusion, based on the record evidence, that

Lin had failed to distinguish her case from other precedential BIA decisions concluding

that the use of physical coercion in carrying out China’s family planning policy is

“uncommon and unsanctioned by China’s national laws,” and that the policy is generally

enforced through incentives and economic-based policies. Matter of J-H-S-, 24 I.&N.

Dec. 196, 203 (B.I.A. 2007).

       The instant petition for review was timely filed.

II. Jurisdiction and Standard of Review
                                             4
       We have jurisdiction to review a final order of the BIA pursuant to 8 U.S.C. §

1252(a)(1). Zhu v. Att’y Gen., 744 F.3d 268, 271 (3d Cir. 2014). Our review is of the

BIA’s decision, although we also review the IJ’s decision to the extent that the BIA

adopted or deferred to the IJ’s analysis. Zhang v. Gonzales, 405 F.3d 150, 155 (3d Cir.

2005). Where, as in this instance, an alien seeking asylum does not allege past

persecution, she must establish that she has a well-founded fear of future persecution.

See Chavarria v. Gonzalez, 446 F.3d 508, 516 (3d Cir. 2006) (citing 8 U.S.C. §

1101(a)(42)).

       To qualify for asylum, an applicant must demonstrate a subjective fear that

persecution will result upon her return to her home country, and that fear must be

“objectively reasonable in light of the circumstances of the alien’s case.” Huang v. Att’y

Gen., 620 F.3d 372, 381 (3d Cir. 2010). The term “persecution” includes “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom,” but “does not encompass all treatment that our society regards as unfair,

unjust, or even unlawful or unconstitutional.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.

1993). Among other things, a well-founded fear of persecution must be based on both a

subjectively genuine fear of persecution and an objectively reasonable possibility of

persecution. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987). To establish

eligibility for withholding of removal, an applicant must demonstrate “a clear probability

of persecution.” See Fatin, 12 F.3d at 1238 (quoting INS v. Stevic, 467 U.S. 407, 430

(1984)).
                                             5
       “So long as the BIA’s decision is supported by ‘reasonable, substantial, and

probative evidence on the record considered as a whole,’ we will not disturb the BIA’s

disposition of the case.” Chavarria, 446 F.3d at 515 (quoting INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992)).

III. Analysis

       Lin argues that she met her burden by demonstrating a well-founded fear of future

persecution, and the BIA’s denial of her applications for relief should be reversed and

remanded for a proper consideration of all of the evidence she has submitted. First, Lin

posits that the BIA erred in affirming IJ Garcy’s assignment of minimal weight to Lin’s

documents from China. Second, Lin contends that the BIA erred in affording greater

weight to the 2007 Profile. Lin argues that such errors led to a mistaken finding by the

BIA that Lin’s violations of the family planning policy do not give rise to a well-founded

fear of persecution. In support of her position, Lin submitted many documents, including

opinion letters from her Township, affidavits from her husband and mother, expert

statements about documents from China, as well as personal identification documents.

       Asylum

       Lin argues that several documents from her locality of Guantou Township should

have been given greater consideration, including: 1) “Notification with regard to

Tightening of this year’s Implementation of Birth Control Measures;” 2) a statement of

Guantou’s family planning policy from the People’s Government of Guantou Township

called “Notification with regard to the Issues on Stepping Up the Implementation of the
                                             6
Population and Family Planning Policy;” and 3) a Village Committee letter specifically

threatening Lin with “injections, induction, sterilization and monetary fines” as a

consequence of the birth of her two children and her then third pregnancy. (Appellant Br.

15.)

       IJ Garcy explicitly discussed these documents and noted that, while “well-satisfied

that [Lin] has attempted, through her attorney, to authentic [sic] information about the

local birth policy of Guantou Town,” IJ Garcy nonetheless afforded these documents

minimal weight because they were unsigned and unsworn, obtained for the purpose of the

hearing, failed to reference a specific local birth policy or law, and the writers were

unavailable for cross-examination. (App. 19.) Lin argues that these documents do

reference specific birth policies or laws, and that the BIA’s and IJ’s requirements that the

documents must be signed and sworn in order to determine credibility, are contradicted

by submissions from the Department of Homeland Security (which also are not sworn

and signed). (Appellant Br. 17.)

       “The BIA must provide sufficient analysis to demonstrate that it has truly

performed a full review of the record, including the evidence that may support the alien’s

asylum claim.” Huang, 620 F.3d at 388. Here, the BIA reviewed the above-mentioned

documents, and concluded that “the evidence establishes no uniform policy regarding the

implementation of the population control law with respect to children born outside

China.” (App. 5.) Further, the BIA approved IJ Garcy’s decision to afford limited

weight to the documents because of their unsigned and unsworn nature. IJ Garcy noted
                                              7
Lin’s attempts to authenticate the documents discussed above, but ultimately discounted

them in her assessment because of the lack of indicia of credibility.

       The BIA’s and IJ’s evaluation of such documents is supported by our Circuit’s

precedents. See Chen v. Att’y Gen., 676 F.3d at 117 (finding that the IJ “properly

discounted” Petitioner’s “Village Committee document,” which “has not been

authenticated”). Unlike in Huang, where the BIA “discussed none of the evidence”

(thereby warranting vacation of the final order of removal), Huang, 620 F.3d at 388; here,

the BIA thoroughly discussed much of Lin’s evidence and explained why the evidence

did not support a well-founded fear of persecution. The BIA concluded that “even

accepting a violation of the family planning policy of the respondent’s home province,

the evidence of record does not establish that such a violation would be punished in a

way that would give rise to a well-founded fear of persecution.” (App. 5.)

       Lin also presented an affidavit from her husband that averred that if Lin was

removed to China, the entire family would go with her back to Fujian Province. The BIA

properly gave no weight to that statement, because Lin’s husband was not made available

for cross-examination.

       Lin next argues that “[t]hrough its exclusive reliance on the State Department’s

2007 Profile . . . the Board has created an impermissibly – and impossibly – high asylum

standard for Lin to meet . . . .” (Appellant Br. 19.) To that end, Lin questions the

reliance on a source that she posits is a “problematic source[]” because the findings are

“temper[ed] . . . based on diplomatic considerations” and much of the information comes
                                             8
from China which “has an obvious incentive to downplay [its] involvement in human

rights violations.” (Id. at 20-21.)

       The BIA and IJ Garcy do indeed rely upon the 2007 Profile. The 2007 Profile,

however, does not create any sort of “standard,” as Lin contends. Rather, the 2007

Profile provides an overview on the country conditions of China, including a discussion

of forced sterilization in China and Fujian Province in particular. Chen v. Att’y Gen., 676
F.3d at 114-15. The BIA stated in its September 26, 2012 final order that it is appropriate

for IJ Garcy to rely on such State Department Reports and Profiles as the “best resource

for assessing country conditions.” (App. 5.) The BIA cited to this Circuit’s precedential

opinions in Chen and Zubeda for the proposition that such State Department reports are

reliable. Zubeda v. Ashcroft, 333 F.3d 463 (3d Cir. 2003) (stating that country reports are

the “most appropriate” and perhaps the “best resource” for determining country

conditions).

       The BIA is entitled to weigh and evaluate the evidence in the manner it deems

appropriate. The BIA “may give whatever weight it deems appropriate to that evidence

in light of all of the other evidence presented.” Zhu v. Att’y Gen., 744 F.3d 268, 275 (3d

Cir. 2014). Indeed, such reliance upon the 2007 Profile is well-established in our Circuit.

See Chen v. Att’y Gen., 676 F.3d at 114 (affirming with approval the BIA’s

characterization of the 2007 Profile as “highly probative evidence”); see also Yu v. Att’y

Gen., 513 F.3d 346, 349 (3d Cir. 2008) (“This Court has repeatedly recognized that State

Department reports may constitute substantial evidence.”).
                                             9
       As stated earlier, we review the BIA’s evidentiary rulings deferentially. Cheng v.

Att’y Gen., 623 F.3d 175, 182 (3d Cir. 2010). Under this deferential standard, we cannot

say that the BIA abused its discretion in affording greater weight to the 2007 Profile,

even as it considered all the evidence in the record including support for the criticisms of

the 2007 Profile that Lin raised. (App. 5.) (“We hold that the Profile, an official

published document of the [Department of State], is entitled to greater evidentiary weight

than the Sapio report.”).

       After reviewing the evidence presented, we conclude that the evidence in the

record does not provide a sufficient basis for overturning the conclusions reached by the

BIA. See Chen v. Ashcroft, 376 F.3d at 223 (“[A]fter reviewing the record as a whole we

are convinced that the record evidence does not compel us to reach a conclusion contrary

to that of the IJ and the BIA.”). In the instant case, the BIA and IJ Garcy considered all

the evidence of country conditions presented in the record that materially bear on Lin’s

claims. Specifically, IJ Garcy noted that “[d]ocumentary evidence . . . has been carefully

considered in coming to a decision in this case.” (App. 20.) The BIA and IJ Garcy

considered Lin’s village documents, even if Lin disagrees with the weight accorded to

them. They considered the 2007 Profile and determined that it constituted reliable

evidence undermining Lin’s position. In addition, they concluded that there was a dearth

of sufficient evidence to show that Fujian Province’s family planning policy would be

applied to Lin despite the fact that her children were born in the United States. Cf.

Zheng, 549 F.3d at 268-69 (finding abuse of discretion where the BIA did not mention
                                             10
Petitioner’s affidavits, city letters, or other documents submitted by Petitioner).

       Given that the BIA considered all of the evidence in the record, together with IJ

Garcy’s determinations and conclusions, and explained its reasons for weighing and

balancing the evidence as it did, we are not compelled to reach a conclusion contrary to

that of either the IJ nor BIA. Cf. Zhu, 744 F.3d at 279 (remanding where, in denying a

motion to reopen, the BIA failed to “meaningfully consider[] the evidence and arguments

[Petitioner] presented” and failed to explain why the BIA rejected certain evidence).

Therefore, it was permissible for the BIA to find that Lin failed to meet her burden of

proof. See, e.g., Yu, 513 F.3d at 349 (where “the BIA’s explanation of why it decided to

credit [State Department] reports” over evidence set forth by Petitioner was “well

reasoned,” it “necessarily follows that the BIA’s resolution of this matter was supported

by substantial evidence”).

       Witholding of Removal and CAT Protection

       “The threshold for asylum is lower than for protection under the withholding of

removal or CAT provisions . . . .” Id. Because Lin did not meet the standard for

obtaining asylum, she also failed to satisfy the higher burden of proof required for CAT

and withholding of removal under Section 241(b)(3) of the Act. Zubeda, 333 F.3d at

463; see also Chen v. Att’y Gen., 676 F.3d at 117. Therefore, Lin’s CAT and withholding

claims were properly denied.

III. Conclusion


                                             11
      For the foregoing reasons, we will deny the petition for review and affirm the

decision of the BIA.




                                           12